PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Skaarup et al.
Application No. 15/381,059
Filed: 15 Dec 2016
For FRACTIONAL BANKING FOR ACCOUNT HOLDERS

:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the renewed petition pursuant to 37 C.F.R. 
§ 1.137(a) to revive the above-identified application, filed on May 28, 2021.  

This renewed petition pursuant to 37 C.F.R. § 1.137(a) is GRANTED.

The above-identified application became abandoned for failure to reply in a timely manner to the non-final Office action, mailed September 5, 2018, which set a shortened statutory period for reply of three months.  No response was received, and no extensions of time under the provisions of 37 C.F.R. § 1.136(a) were requested.  Accordingly, the above-identified application became abandoned on December 6, 2018.  A notice of abandonment was mailed on April 15, 2019.  

An original petition pursuant to 37 C.F.R. § 1.181 was filed on December 7, 2020, which was dismissed via the mailing of a decision on April 2, 2021.

A grantable petition pursuant to 37 C.F.R. § 1.137(a) must be accompanied by:

(1) The reply required to the outstanding Office 
 	    action or notice, unless previously filed;
	(2) The petition fee as set forth in 37 C.F.R. 
         § 1.17(m);
	(3) Any terminal disclaimer (and fee as set forth in 
	    § 1.20(d)) required pursuant to paragraph (d) of this 
	    section; and; 
	(4) A statement that the entire delay in filing the 
	    required reply from the due date for the reply until 
	    the filing of a grantable petition pursuant to this 
	    section was unintentional. The Director may require 
	    additional information where there is a question 
	    whether the delay was unintentional.

To date, amendments to the claims and remarks were received, along with the petition fee, the proper statement of unintentional delay, and sufficient information of the facts and circumstances surrounding the entire delay to support a conclusion that the entire delay was unintentional.

The Technology Center will be made aware of this decision.  The Technology Center’s support staff will notify the Examiner of this decision, so that the amendment and remarks reveived on December 7, 2020 can be processed in due course.  

Telephone inquiries regarding this decision should be directed to the undersigned at (571) 272-3225.  All other inquiries 
concerning examination procedures or status of the application should be directed to the Technology Center.


/Paul Shanoski/
Paul Shanoski
Attorney Advisor
Office of Petitions